Citation Nr: 1116532	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis and intervertebral disc syndrome of the cervical and lumbar spine effective from May 1, 2008 to July 23, 2010.

2.  Entitlement to a separate evaluation in excess of 10 percent for degenerative arthritis of the cervical spine and intervertebral disc syndrome, effective from July 24, 2010, forward.

3.  Entitlement to a separate evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine and intervertebral disc syndrome, effective from July 24, 2010, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, and from September 1985 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for degenerative arthritis and intervertebral disc syndrome of the cervical and lumbar spine, for which a combined 10 percent evaluation was assigned, effective from May 1, 2008.  The Board notes that the RO in Nashville, Tennessee has jurisdiction of this case.

While the appeal was pending, a November 2010 rating decision was issued assigning separate evaluations for the disabilities of the cervical and lumbar spine.  By virtue of that decision, a separate 10 percent evaluation was assigned for degenerative arthritis of the cervical spine and intervertebral disc syndrome, effective from July 24, 2010; and a separate 20 percent evaluation was assigned for degenerative arthritis of the lumbar spine and intervertebral disc syndrome, effective from July 24, 2010.  

Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," and have been in this case.  The Board further observes that as the separate and increased evaluations granted during the appeal period do not represent the maximum rating available for the disabilities at issue, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such the claims are characterized as shown on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The substantive appeal form (VA Form 9) received in April 2009 reflects that the Veteran checked the box indicating that he did not want a Board hearing, but the text of the appeal includes a request for a video hearing.  It appears that due to this conflicting information, a Board video conference was not scheduled and the claim for certified to the Board for appeal.  

In March 2011, a VA form 21-4138, Statement in Support of Claim, was received from the Veteran on which he mentioned that he had previously requested a Board video conference hearing when he filed his substantive appeal.  A copy of the VA Form 9 dated in April 2009 was attached.  This Veteran's March 2011 correspondence was treated as a motion requesting a new hearing.  The file contains an April 2011 ruling by a Veteran's Law Judge of the Board, granting the Veteran's motion for a video conference hearing, based on good cause shown.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  Accordingly, the Board video conference hearing requested by the Veteran will be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video hearing to be held at his local RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative, and a copy of the hearing notice placed in the record.  See 38 C.F.R. § 20.704(b) (2010).  

Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


